DETAILED ACTION
	This Office action details a non-final action on the merits for the above referenced application No.  Claims 1-20, and 22-25 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 Jan. 2021 has been entered.
 
Status of Claims
	Claims 1-20 are withdrawn.  Claim 21 is cancelled.  Claim 22 is amended.  Claim 25 is new.

Election/Restrictions

In the response filed on 27 Jul. 2020, Applicants acknowledges the election of claims Groups V and VI without traverse.  New claim 25 is directed to a method of preparing a fluorinated bisphosphonate and therefore claim 25 is being withdrawn directed to a non-elected group I.  Election was made without traverse in the reply filed 27 Jul. 2020.


Response to Amendment
	The amendments filed on 30 Jan. 2021 have been entered.

The declaration under 37 CFR 1.132 filed 30 Jan. 2021 is insufficient to overcome the rejection of claims as set forth in the last Office action for the reasons discussed below.

	Prof. McKenna declares that compounds 10d and 11d are very stable in aqueous solutions or in solid form for a prolonged period (years).  However when 18F is substituted for 19F, the claimed halogenated structures will decompose to 18OH products within a few hours.  The compounds in the claims are different from the compounds in McKenna 1988 and they cannot be made by the methods described in McKenna 1988 for synthesis of 10d and 11d.  It would be impossible to prepare the claimed 18F compounds including the bromo analogues by these methods, due to the instability of the 18F isotope with its half-life of less than 2 h.  
	To prepare the claimed 18F compounds (1) we used a completely different starting reagent, namely a diazomethylenebisphosphonate ester; (2) we used a completely different chlorinating agent, t-butyl hypochlorite in the absence of sodium chloride; (3) fluorination was simultaneous, not sequential, and we used a nucleophilic fluorinating reagent under acidic  conditions, namely fluoride ion; (4) HF was used in the fluorination, in the form of a unique reagent, the HF-pyridine complex commonly known as Olah’s reagent; the work up of the final acid was carried out in a different way, it was not isolated as an amine salt.  
	There was no obvious path to the 18F compounds in our invention.  The essential uniqueness of the radioactive 18F compounds compared to the stable isotope 19F compounds is embodied in the fact that the latter have no utility whatsoever for PET imaging.

30 Jan. 2021 have been fully considered but they are not persuasive. In the Office action filed on 27 Apr. 2020, it was asserted that the substitution of one isotope for another is not expected to pharmacology or biochemistry of the parent compound.  McKenna 1988 discloses 10d and 11d as α-halogenated methanediphosphonates.and suggests their use for binding to bone resorption sites and as ligands in radiopharmaceuticals.  Thus, the substitution of the F in 10d or 11d with 18F would have been expected to result in a compound that binds to bone resorption sites but also advantageously enables a ligand as a PET radiopharmaceutical.  The compound containing the decay product comprising 18O is a different compound, which is not imageable by PET.  In addition, the decay properties of 18F are well known.  Thus a person of ordinary skill would have expected [18F]10d and [18F]11d to decay over time.
At reference 32, McKenna 1988 teaches a method of synthesis where tetraisopropyl diazomethanediphosphonate is reacted with N-bromosuccinimide/70% HF/pyridine to give 53% yield of 11a.  At pg. 11, McKenna 1988 teaches hydrolysis of the MDP tetraalkyl esters using reflux in concentrated HCl or by treatment with bromotrimethylsilane.  The Prof. McKenna 2021 declaration neither mentions nor declares the reference 32 synthesis as being unsuitable for 18F-labeling to arrive at [18F]10d or [18F]11d.  The 11a in the reference 32 synthesis differs from 11d by an acid hydrolysis step. Emer, prior art of record, teaches the reference 32 synthesis as suitable for 18F-labeling by merely adding [18F]Et4NF.  Thus the prior art of record teaches and suggests an obvious path to [18F]10d or [18F]11d.  To be of probative value, an expert declaration should include objective evidence such as evidence of unexpected results or evidence the claimed compounds could not have been synthesized by known methods before the effective filing date.


Response to Arguments

	In view of Applicants amendments, the rejection of claim 21 under 35 USC 102(a)(1) as being anticipated by McKenna et al. (J. Org. Chem.; published 1981) is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  

Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKenna et al. (Phosphorus and Sulfur; published 1988), in view of Joshi et al. (Cancer; published 2010) for the reasons cited in the Office action filed on 1 Sep. 2020.

Applicants Arguments
	Applicants refer to declarations in the Prof. McKenna 2021 declaration.  The compounds in the claims are different from the compounds in McKenna 1988 and they cannot be made by methods described in McKenna 1988.  They are completely different from pamidronate and alendronate, which are bisphosphonates substituted with an amino alkyl chain, not an 18F.  Applicants claimed compounds do not incorporate fluorescent dyes; the use of fluorescence in imaging is based on different physical properties and has completely different characteristics than PET imaging using the 18F isotope.  Note that Joshi does not provide any examples of or even mention a simple bisphosphonate as a single molecule containing 18F suitable for PET imaging in animals and humans.  

Applicant's arguments filed 30 Jan. 2021 have been fully considered but they are not persuasive. The Prof. McKenna 2021 declaration is not persuasive for the reasons discussed above.  Joshi was not being used to disclose or suggest 10d or 11d.  Instead, Joshi was being used to teach the advantages of 18F and PET imaging.  Joshi is in the same field on endeavor as McKenna 1988 because Joshi bisphosphonates for use in imaging.  There is no teaching or suggestion in Joshi that the 10d and 11d in McKenna 1988 should be modified by incorporating 18F is the most widely used isotope for PET imaging because of practical reasons associated with the half-life of 109.8 min.  PET advantageously enable three-dimensional images with superior resolution and quantification and a key advantage is that only trace amounts of imaging agent are needed for whole body detection.  McKenna 1988 teaches and motivates radiopharmaceuticals.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the 10d and 11d in McKenna 1988 by substituting F with 18F in order to gain the advantage of PET imaging.  Instant claims 22 and 23 are not limited by method of synthesis steps.


Claims 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKenna et al. (Phosphorus and Sulfur; published 1988), in view of Joshi et al. (Cancer; published 2010), in further view of Frost et al. (J. Bone Mineral Res.; published 2003) for the reasons cited in the Office action filed on 1 Sep. 2020.

Applicants Arguments
	Applicants assert that Frost uses [18F]fluoride ion.  Applicants’ invention uses an 18F-labeled bisphosphonate as the probe itself, not the object of the study.  Note that 18F as a fluoride ion and as neutral atom covalently attached to the carbon atom of a bisphosphonate are completely different entities with different tissue specificities, metabolism, etc.  

Applicant's arguments filed 30 Jan. 2021 have been fully considered but they are not persuasive. McKenna 1988 teaches and suggests 10d and 11d for radiopharmaceutical application.  Frost teaches injecting a subject with an aqueous solution comprising an 18F radiopharmaceutical, and acquiring a PET scan of the subject.  In further view of Frost, it would have been obvious to a person of ordinary skill in the art before the effective filing date to 18F]10d or [18F]11d made obvious by McKenna 1988 and Joshi in an aqueous solution, and acquire a PET image of the subject in order to gain the advantage evaluating bone disease and evaluating bone disease treatments by high resolution PET imaging.
.

Claims 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKenna et al. (Phosphorus and Sulfur; published 1988), in view of Emer et al. (Organic Lett.; published 7 Nov. 2014), in further view of Frost et al. (J. Bone Mineral Res.; published 2003) for the reasons cited in the Office action filed on 1 Sep. 2020.

Applicants Arguments
	Applicants assert that the 18F-labeled arenes in Emer cannot be used to study processes related to bones because they have not specific affinity for bone.  The methods used by Emer to synthesize the 18F labeled arenes are not applicable to applicant’s compounds.
	The method in McKenna ‘889 requires the presence of a catalytic amount of water.  Water plays a critical role as a catalyst at the initial stage of the reaction and is the nucleophile leading to the ketone product.  In the absence of water, McKenna ‘889 teach that the reaction is very slow and requires harsh conditions.  There is no mention or indication of adding a hydrofluoric acid pyridine complex or a weak nucleophile such as fluoride.  There is no suggestion that the method could be used to introduce a radioactive isotope such as 18F or to create imaging agents.  Uniquely in the present invention, 18F is covalently attached to the bisphosphonate bridging carbon atom, and thus its distribution and binding properties can be reliably estimated.

Applicant's arguments filed 30 Jan. 2021 have been fully considered but they are not persuasive.  The Prof. McKenna 2021 declaration is not persuasive for the reasons discussed 18F]Et4NF to the reference 32 process in order to gain the advantage of 18F-labeling at room temperature in 20 min.  Emer was not being used to bisphosphonates.  Yet there is a nexus between McKenna 1988 and Emer for the previously discussed reasons.  In view of Emer, a person of ordinary skill would have been motivated to 18F-labeled the compounds in McKenna in order to gain the advantage of PET imaging.  Note that the rejected claims do not require the use of a t-butyl hypohalite (t-BuOX).  McKenna ‘889 teaches the use of t-BuOCl as a suitable halogenating oxidant.  At pg. 5, McKenna ‘889 teaches that the reaction between diazo MDP esters and t-BuOCl included α,α-dichlorobisphosphonate.  The intermediate product expected to be formed in the first step of this procedure, α-chloro-α-alkoxy methylenebisphosphonate, did not decompose spontaneously into an oxo product.  McKenna 1988 suggest that the alkoxy in the intermediate was derived by nucleophilic substation with alcohol.  A person of ordinary skill in the art would have been motivated to substitute the NBS in the reference 32 process of McKenna 1988 with t-BuOCl in order to gain the chlorination.

New Grounds of Rejection
Claim Objections
Claim 22 is objected to because of the following informalities:  The “or” in the Markush listing in claim 22 should be ---and---. See MPEP 2173.05(h).  Appropriate correction is required.

Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 22 has been amended to include a complex of the bisphosphonate compounds listed therein.  Applicants have pointed to [0010] to give support for the amendment; however, [0010] does not appear to support complexes of the compounds listed in claim 22. Instead, [0010] teaches acidic HF/base complexes for use in a radiofluorination method, such as in reference 32 synthesis method (see below).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618